 STATLER HILTON HOTEL135In the light of Respondent's desire not to have its employees organized, the factthatWells was discharged .2 days after Vice President Campbell learned of Wells'intent to engage in union activity and within a day or two after Wells attempted toeffectuate this intent, cast considerable suspicion upon Respondent's motive in dis-chargingWells.Perhaps the timing and abruptness of the discharge are sufficientto warrant an inference that Respondent was aware of Wells' attempt to organize itsemployees, but on the basis of the record as a whole I believe, find, and concludethat these factors are not sufficient to warrant a further inference that Respondentbore animosity toward Wells because of this activity.Furthermore I believe, find,and conclude that the evidence adduced herein is insufficient to warrant rejectionof Respondent's contention that Wells was discharged for cause. InFairbank Knit-tingMill, Inc.,134 NLRB 951, relied upon by the General Counsel herein, Re-spondent's contentions did not stand up under close examination.Such is not thesituation herein and this is a crucial difference.The allegations of the complaint, as amended, that Respondent violated Section8(a) (1) of the Act independent of its violation of the Act through the discharge ofWells are dependent upon the credibility of Gibson.As noted earlier in this reportI am not willing to accept his testimony.CONCLUSIONS OF LAW1.Respondent is engaged in and, during all the times material herein, was engagedin commerce or a business affecting commerce within the meaning of Section 2(6)and (7) of the Act.2.Retail,Wholesale ,and Department Store Workers Union, AFL-CIO, is 'a labororganization within the meaning of Section 2(5) of the Act.3.The evidence adduced does not establish that Respondent violated the Actin the manner alleged in the complaint, as amended.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, I recommend that the complaint, as amended,be dismissed in its entirety.Hilton Hotels Corporation d/b/a Statler Hilton HotelandHotel,Motel,Restaurant and Club Employees Union,Local 353, affili-atedwith Hotel&Restaurant Employees and BartendersInternational Union,AFL-CIO.Case No. 16-CA-1584. August15, 1962DECISION AND ORDEROn May 2, 1962, Trial Examiner Harold X. Summers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in unfair labor practices as allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The138 NLRB No. 15. 136DECISIONSOF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions,exceptions, and modifications.We find, in agreement with the Trial Examiner and for the reasonsstated by him, that by the remarks of Dining Room Supervisor Tuckerto employee Miller on August 16 and September 11, 1961, the Re-spondent did not violate Section 8(a) (1) of the Act.Unlike the TrialExaminer, however, we would find that Chief Operator Berry'sremarks to employees Irion and Sharp violated Section 8 (a) (1).In this connection, the Trial Examiner found that in late Septemberor early October 1961, Berry 1 told Telephone Operators Irion andSharp, separately, that Campbell, who had previously worked part-time at Respondent's hotel, would never work in the hotel again andthat Campbell was not "going to come down here and organize thishotel."In addition, the Trial Examiner found that Berry told Irionthat she should be careful what she said on behalf of the Union, thatBerry did not understand why anyone would want a union at the hotelwhen the hotel manager was so opposed to a union, and she askedwhat Irion hoped to gain by having a union. The Trial Examinerconcluded, however, that as Berry's "remarks were less than clear intheir meaning and, at most, were isolated in character," they did notconstitute a violation of Section 8(a) (1) of theAct.We disagree.In our view, Chief Operator Berry's remarks, made to two employees,on separate occasions, clearly conveyed the threat that these employeesor any other enployee who engages in union activity would be pe-nalized with respect to their tenure of employment.We do not believethat coercive remarks of this nature are "isolated" or that it wouldeffectuate the purposes of the Act to permit them to remain un-remedied.We accordingly find that, by Berry's remarks to employeesIrion and Sharp, the Respondent violated 8(a) (1) and that suchviolation warrants the issuance of a remedial order.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Hilton HotelsCorporation d/b/a Statler Hilton Hotel, Dallas, Texas, its officers,agents, successors, and assigns, shall :1.Cease and desist from :1The TrialExaminer found,and the Respondent does not deny,that Berryisa super-visor within the meaningof the Act2 SeeAlamo Linen Service,116 NLRB 1127 STATLER HILTON HOTEL137(a)Threatening its employees with loss of jobs or other reprisalsif they engage in union activity.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rightsto self-organization, to join or assist Hotel, Motel, Restaurant and Club Em-ployees Union, Local 353, affiliated with Hotel & Restaurant Em-ployees and Bartenders International Union, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection asb aranteed in Section 7 of the Act, or to refrain from any or all suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its establishment in Dallas, Texas, copies of the noticeattached hereto marked `Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,afterbeing duly signed by the Respondent, be posted by the Respond-ent immediately upon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places, includingall placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint herein be, and it herebyis,dismissed insofar as it alleges that the Respondent has violatedSection 8 (a) (1) except as herein found.MEMBER LEEDOM,dissenting in part :I agree with my colleagues that Dining Room Supervisor Tucker'sremarks to employee Miller did not violate Section 8(a) (1).How-ever,unlike the majority and in agreement with the TrialExaminer,I would find that the import of Chief Operator Berry's statements toemployees Irion and Sharp, was unclear and that, in any event, thesestatements were isolated and do not therefore constitute a violationof Section S (a) (1).4 I would accordinglydismiss the complaint inits entirety.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."dSeeBernhard Altmann International Corporation,137 NLRB 229 In my view, theAlamo Linencase,relied on by the majority,isdistinguishable on its facts from theinstant case. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, andin order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT threaten our employees with loss of jobs or otherreprisals ifthey engage in union activity.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce ouremployees in the exercise of their right toself-organization,to join or assist Hotel, Motel Restaurant andClub Employees Union, Local 353, affiliated with Hotel & Restau-rant Employees and Bartenders International Union, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purposes of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theAct, orto refrain from any or all such activities.HILTON HOTELSCORPORATIONd/b/aSTATLER HILTON HOTEL,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth 2, Texas, Telephone Number, Edison 5-4211, Extension 2131,if they have any question concerning this notice or compliance withits provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon unfair labor practice charges filed on December 18, 1961,by Hotel, Motel,Restaurant and Club Employees Union,Local 353, affiliated with Hotel & RestaurantEmployees and Bartenders International Union,AFL-CIO, againstHiltonHotelsCorporation d/b/a Statler Hilton Hotel, the General Counsel of the National LaborRelations Board issued a complaint on January 31, 1962, alleging that Respondenthad engaged in unfair labor practices in violation of Section 8(a) (1) of the NationalLabor Relations Act, herein called the Act.Respondent'sanswer admitted someallegations of the complaint, denied others,and denied the commission of anyunfair labor practices.Pursuant to notice,a hearing was held before Trial Exam-inerHarold X. Summers at Dallas, Texas, on March 13, 1962.All parties wereafforded full opportunityto present evidence,to examine and cross-examine wit-nesses, to argue orally,and to submit briefs.Briefs have been filed by the GeneralCounsel and by Respondent,which briefs have been fully considered.Upon the entire record in the case,including my evaluation of the credibility ofthe witnesses based upon the evidence and upon my observation of their demeanor,Imake the following: STATLER HILTON HOTELFINDINGS OF FACT1.COMMERCE1,39Hilton Hotels Corporation d/b/a Statler Hilton Hotel,hereinafter called Respond-ent, is a corporation existing under the laws of the State of Delaware.At its StatlerHilton Hotel, located at 1941 Commerce Street, Dallas, Texas, less than 75 percentof the guests stay for a month or longer. In the course and conduct of its businessoperations at its hotel in Dallas during the 12-month period preceding January 31,1962, which period is representative of all times material hereto, Respondent pur-chased goods and equipment,consisting principally of hotel, food,and beveragesupplies, valued at in excess of$10,000, of which more than$10,000 worth wasshipped directly to the hotel from points outside the State of Texas; and,duringthe same period,Respondent,in the course and conduct of its operation of thishotel, received gross revenues in excess of $500,000.I find that Respondent is engaged in commerce within the meaning of the Act.'II.THE UNIONHotel,Motel,Restaurant and Club Employees Union, Local 353, affiliated withHotel&Restaurant Employees and Bartenders International Union,AFL-CIO,hereinafter referred to as the Union,isa labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The backgroundOn August 14, 1961,2 a representation petition was filed involving certain ofRespondent's employees.On October 25 an election was held.B.The interference,restraint,or coercionThe General Counsel alleges,and Respondent denies, that certain of Respondent'ssupervisorsmade statements which constituted interference with, restraint, andcoercion of employees in the exercise of rights guaranteed them in Section 7 of theAct; namely, that:(1)Carolyn Tucker, head hostess or dining room supervisor (a) told Iva BerniceMiller, a waitress,that she should look for another job while on her vacation because"the people in the hotel know you are for the Union,"and (b)in the course ofterminatingMiller's employment a number of weeks later,in addition to citinga reason therefor,said,"They know in the hotel that you are for the Union." 3(2)Helen Berry, chief operator,told several employees,in substance,that oneArdella Campbell would never again work at the hotel because she would not bepermitted to organize its employees.Miller testified that Tucker,her supervisor,4spoke to her on August 16, 1961, theday before Miller's vacation was to begin.According to Miller, she had askedTucker when she could take her vacation,and they had proceeded to Tucker'soffice to see Tucker's "book";Tucker, after consulting the book,said the vacationcould commence on the following day; then, noting that,"sincewe hadn't beenmaking any money and we had all fussed a little bit about it," she told Miller thatshe ought to look for another job during her vacation,adding "that the hotel wasgoing to let[Miller] go because they knew I was for the Union."Tucker's version of the conversation coincides with Miller's in all substantialrespects except one.She denies making the last-quoted remark. She concedes thatshe suggested Miller look for work elsewhere because,in her opinion,Miller wasunhappy in her work; for example, she constantly particularly early in the morn-ing-"griped"about the way the place was run and about the busboys'allegedlypicking up her tips.The record contains testimony,which I credit,indicatine that Miller, as a waitress,was not the contented,happy individual who, perforce,she presented to the diningpublic.Described as "good at heart," she displayed her irritation-justifiedly,perhaps-with her situation.Occasionally she permitted her irritation to display'Floridan Hotel of Tampa.Inc,124'.NLRB 2612Unless the contrary is indicated,all dates mentioned herein are for the year 1961.s The termination of employment is not an issue in this case&The pleadings establish,and I find,that Tucker is a supervisor within the meaning ofthe Act 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDitself in the public rooms; she was described as "not always nice" to the customersand, on at leastone prioroccasion,had been sent home because of alleged dis-courtesies to guests.She was not alone in this course of conduct, and, since thisstate of affairs had been permitted to exist for some four-plus years, I do not knowwhether it would have come up now but for the discussion of the forthcomingvacation; but I cannot say that, in raising the subject in this conversation, Tuckerwas acting so abnormallyas togive rise to suspicions of her motivation.In the relevant difference between the two versions of the conversation-whetheror not the Union was mentioned-I credit Tucker and discredit Miller.The formerimpressed me as a coldly impersonal individual for whom job responsibilities wouldoutweigh personal feelings; 5 the latter vacillated between easy volubleness andhesitant nervousness.Moreover, there was no evidence of union activity by Miller,much less of knowledge of it on the part of Tucker.The testimonyas tothe second "unionconversation" between Tucker and Milleris similar in nature.According to Miller, there were two discussions on Septem-ber 11: an earlier one at which Tucker told her she was being let go, "that they allknew in the hotel I was for the Union, and someone had made a complaint on me";and a second conversation in which Tucker said (1) a man from San Antonio hadcomplained about her, (2) "everybody in the hotel knew I was for the Union, thatthey were letting her go," and (3) she should stop and see Hotel Manager Harperon her way out.6Tucker agrees that there were two conversations. She had decided to dischargeMiller for an act of discourtesy toward a customer.7Having cleared the matterwith the personnel director,8 she notified Miller that she was being laid off becauseof the incident; and, in a subsequent conversation just before Miller left, againcommented on the incident and upon Miller's apparent unhappiness with the job.She denies telling Miller to see Harper, and she denies any reference to a union.Once again, I credit Tucker.My finding is based not only on the basis ofdemeanoras earlierdescribed, but also because it was demonstrated, and I find,that Harper was out of the city on September 11 .9I therefore find that the General Counsel has failed to prove by a preponderanceof the evidence any interference, restraint, or coercion arising out of the conversationswhich I have labeled (1) (a) and (b), above.With respect to the conversations labeled (2), above, we also have sharpcontradictions.Telephone Operators Clara Irion and Dorothy Sharp testified that, late in Sep-tember or early in October, Chief Operator Helen Berry 10 told each of them,separately, that one Ardella Campbell, who had done part-time work for the hotel,would never work there again; "[S]he isn't going to come down here and organizethis hotel."In the conversation with Irion-according to Irion's testimony-Berrysaid, in addition, that Irion should be careful in what she said on behalf of theUnion, because "you and I have both worked for the union at the Telephone Com-pany and a union at this hotel would never be anything like the Telephone Companyunion": when Irion protested that others were talking against the Union, Berry saidshe did not understand why anyone would want a union at the hotel when Harperwas so opposed to one; and she asked what Irion hoped to gain by having a union.5She frankly testified that employees had "discussed union" with her up to a yearearlier,when management issued orders against such discussions." She testified that she did not stop to see Harpera I find that Miller spoke discourteously to a customer two mornings earlier : that hehad become quite angry and had complained to the dining room hostess and to Tucker;that Tucker had spoken to Miller about the incident shortly after its occurrence ; and thather first opportunity to discuss the matter with the hotel's personnel director was themorning of September 11, the day of the conversation In question8Because of Miller's long service, Tucker felt she should get clearance from personnelbefore taking the contemplated action8My credibility resolution with respect to neither conversation Is affected by any allegedattempt by Miller to "get anyone to lie" on her behalfGertrude Gipson, a highly emo-tional person, was called to the stand to support this allegation, directly denied by Miller-I find that Gipson had given Miller some reason to believe she had information supportiveofMiller's testimony 'and that Miller had asked Gipson to testify "for her "To the ex-tent that Gipson's testimony characterizes Miller's request as a request to he, I do notcredit her testimony.1OWhom the pleadings establish, and I find, to be a supervisor within the meaning ofthe Act. MEAD'S BAKERY, INC.141Berry testified that she did speak to Irion and Sharp at or about the time indicated;and that these discussions were part of a series of interviews with each of the tele-phone operators, in which she sought ideas for the improvement of the hotel'stelephone service.She denies having mentioned a union to Irion, Sharp, or anyof the others.Three other telephone operators who worked on a same shift testified, and I find,that Berry spoke to each of them at or about this time; asked them for suggestionsfor improvement of the service; and made no mention of any union.One operator,who had been working on another shift, did not recall if she had been interviewed.Irion, who impressed me as a credible witness, gave a plausible explanation of theraising of the subject of unions, even though this may not have been intended byBerry to be raised in this series of conversations. Irion had met Ardella Campbell,"who had asked Irion to have another hotel telephone operator call her. In theconversation at issue herein, Berry apparently showed an awareness of Campbell'smessage and, in this context, allegedly mentioned Campbell, proceeding from thereto her remark about unions.Iwas impressed by Sharp as well as by Irion, and I do not believe they wouldexaggerate; I find that Berry made the remarks attributed to her by them. Because,however, the remarks were less than clear in their meaning and, at most, wereisolated in character, I do not find them to constitute interference with, restraint, orcoercion of employees in the exercise of the rights guaranteed them in Section 7 ofthe ActOn the basis of the foregoing factual findings and conclusions, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of the Act.3.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a) (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the complaint be dismissed initsentirety11Campbell worked full time for the telephone company. In the past-but not for a.number of months-she had performed some part-time work for RespondentMead'sBakery,Inc,andAmerican Bakery and ConfectioneryWorkers Local Union No. 173, American Bakery and Confec-tioneryWorkers International Union, AFL-CIOMead's Bakery,Inc.andGeneral Drivers, Chauffeurs and Help-ers, Local Union No. 886, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 16-CA-1611 and 16-CA-1626. Auqust 15, 1962DECISION AND ORDEROn June 15, 1962, Trial Examiner William Seagle issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and,take certain affirmative action, as set forth in the attached Intermediate138 NLRB No. 16.